IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                        No. 00-30731
                                      Summary Calendar



       CORBY D. COOVER; MARIA COOVER;
       BRYANA COOVER,

                                                           Plaintiffs-Appellants,

                                             versus

       UNITED STATES OF AMERICA,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                          the Western District of Louisiana
                              (USDC No. 99-CV-1920)
           _______________________________________________________
                                 December 7, 2000

Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Sgt. Corby Coover, his wife Maria Coover, and his daughter Bryana Coover

appeal from summary judgment on their claims under the Federal Tort Claims Act,



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
ch. 753, 60 Stat. 842 (1946) (codified as amended in scattered sections of 28

U.S.C.).

      Because Sgt. Coover was injured (1) while on active duty, (2) while

performing military duties, and (3) at Fort Polk, the district court correctly applied

the Feres doctrine. See United States v. Johnson, 481 U.S. 681, 686-88 (1987);

Feres v. United States, 340 U.S. 135, 146 (1950). Under the law and holding of the

Supreme Court, the suit of the Coovers is barred.

      AFFIRMED.




                                           2